Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 1 of 19 PageID #: 294
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 2 of 19 PageID #: 295
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 3 of 19 PageID #: 296
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 4 of 19 PageID #: 297
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 5 of 19 PageID #: 298
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 6 of 19 PageID #: 299
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 7 of 19 PageID #: 300
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 8 of 19 PageID #: 301
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 9 of 19 PageID #: 302
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 10 of 19 PageID #: 303
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 11 of 19 PageID #: 304
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 12 of 19 PageID #: 305
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 13 of 19 PageID #: 306
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 14 of 19 PageID #: 307
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 15 of 19 PageID #: 308
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 16 of 19 PageID #: 309
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 17 of 19 PageID #: 310
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 18 of 19 PageID #: 311
                                                                                                     (
                                                                                                                                    -                              ,, -,.                             ·f,--s;· .    ����-�\ -\        l
Case 1:21-cv-00460-LPS Document 15 Filed 09/15/21 Page 19 of 19 PageID #: 312                                  Align top of FedEx Express® shipping label here._;_                                                               \ --.:,-"':or -




                                                                                      ORIGIN ID:VNYA <818) 788-7290                                              SHIP DATE: 14SEP21
                                                                                                                                                                                                              "ll
                                                                                                                                                                                                              !!l, ,
                                                                                      GARY SMOLKER                                                               ACTWGT: 0.85 LB                              �
                                                                                      SMOLKER LAW FIRM                                                           CAD: 6992820t'SSF02202
                                                                                      16055 VENTURA BLVD STE 525                                                                                              � ,
                                                                                                          4                                                      BILL THIRD PART'r                            -;-i
                                                                                i    O�Yf�g•        sf�T�§ ��
                                                                                    ---'-=-----'------'--------'---------- �:
                                                                                    rn OFFICE OF THE CLERK                                                                                                    �
                                                                                        UNITED STATES DISTRICT COURT                                                                                          �
                                                                                        FOR DISTRICT OF DELAWARE                                                                                              1
                                                                                        844 N KING STREET                                                                                                     Rl
                                                                                        WILMINGTON DE 19801
                                                                                      \\W 111-1111     REF:
                                                                                       PO:                                                               DEPT:

                                                                                    111 1111 I 11 1111111111111111111 11 Ill I II I Ill Ill I I Ill I Ill I II I I11111111 1111111111111111111
                                                                                                                                                              1! 1                               IFedEx

                                                                                                                                                        , , , [E]I
                                                                                                                                                                   1

                                                                                                                                                                                                    Express




                                                                                                                                                               �ED - ,15 SEP 4:30:> �
                                                                                     @fflJ 2836 4675 9365                                                 STANDARD OVERNIGHT

                                                                                     XB ZWIA                                                                                             DE-US
                                                                                                                                                                                                   19801
                                                                                                                                                                                                     PHL




                                                                                                                                                                                                                                 A
